       Case 1:19-mj-00215-GMH Document 27 Filed 03/22/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

             v.                             19-mj-215

SADIE BACA


                  CONSENT MOTION FOR A TELEPHONIC HEARING

      Counsel for the defendant, Sadie Baca, with the concurrence and the consent
of the Government requests an Emergency Telephonic Conference to review the
Status of the defendant and to request appropriate relief.


      Counsel for the Government and the Defendant are available on Monday
March 23rd, 2020 for a telephonic hearing. We waive the presence of the
defendant at this hearing.


                               Respectfully submitted,


                                      /s/


                               H. Heather Shaner, DC Bar 273276
                               Appointed by the Court for Sadie Baca
                               1702 S St. NW
                               Washington, D.C. 20009
                               202 265 8210
                               hhsesq@aol.com
